NIXON, P. J.
An equitable estoppel is not available unless pleaded, and tbe facts relied upon as an estopped in pais must be specially pleaded or evidence of them cannot be received. [Loving Co. v. Hesperian Cattle Co., 176 Mo. 330, 75 S. W. 1095; Miller v. Anderson, 19 Mo. App. 71.] The only facts set up in defendant’s. answer- which can be claimed' to constitute, its plea of estoppel were “that the death proofs furnished by the claimants showed the cause of death to have been suicide,” which was coupled with the further allegation, “that the cause of said death was in fact suicide.”
Equitable estoppels or estoppels in pais grow out of the acts and declarations of the parties sought to be charged and are applied for the prevention of fraud and to prevent a person who has been influenced by such acts and declarations from the injury of a denial. In' order to constitute an estoppel, three things must be shown: (1) That the parties have done some act or made a declaration inconsistent with the truth for the purpose of securing the action of the other parties; (2) that the parties alleging the estoppel were ignorant of •the truth and relied upon such acts and declarations; and (3) that injury would result to them by the.denial. [Taylor v. Zepp, 14 Mo. 482.] The doctrine of equitable estoppel rests upon the principle that “a man’s own act or acceptance stoppeth or closeth up his mouth to allege or plead /the truth.” [Coke Litt. 352a.] Its controlling principle is to prevent fraud and promote justice. But it-is the policy of the law “to guard-estoppels strictly because estoppels may exclude the truth.” [11 Am. and Eng. Ency. Law, 388.]
The mere statement in the answer that the death proofs furnished by the plaintiffs to the defendant and acted upon by the defendant showing that death resulted from suicide is not a sufficient plea of estoppel. It only goes to the representation made by the plaintiffs in their proofs of death that the cause of death was sui*662cide, and therefore conies short of an adequate plea con taining all the elements of an estoppel in pais.
Statements as to the cause of death in proofs of death, under life policies, furnished under the provisions of the benefit certificate constitute admissions of material facts made by the claimants against interest, and they are competent prima facie evidence against the parties making them in an action on the policy wherein the issue is the cause of death. They may become binding and conclusive on the parties making them unless by pleading or otherwise the defendant company received reasonable notice that the parties making them were mistaken in such statements and that death in fact resulted from a different cause than that stated in the proofs. If such notice is given, the proofs of death have the probative force of solemn admissions, under oath, against interest, but are not conclusive. [Keels v. Mut. R. F. L. Asso., 29 Fed. 198; Hanna v. Conn. Mut. L. Ins. Co., 150 N. Y. 526, 530; Travelers Ins. Co. v. Hartford & C. Ins. Co., 66 Fed. 178; Mutual L. Ins. Co. v. Stibbe, 46 Md. 302, 312; Leman v. Manhattan L. Ins. Co., 24 L. R. A. 589; Hancock Mut. L. Ins. Co. v. Dick, 44 L. R. A. 846; Parmalee v. Hoffman F. Ins. Co., 54 N. Y. 193; McMaster v. Ins. Co. of N. A., 55 N. Y. 222; Mutual Ben. L. Ins. Co. v. Newton, 22 Wall. 32; Travelers Ins. Co. v. Robbins, 27 U. S. App. 547; Bachmeyer v. Mut. R. F. L. Asso., 52 N. W. 101.]
It; is unnecessary for us to consider whether the evidence in this case presented facts which, if properly pleaded, would have constituted a complete estoppel to the action of the plaintiffs. It is sufficient, to say that the pleading was not so drawn, and defendant must lie in the bed it has made.
It follows from what has been said that under the pleadings the trial court erred in giving a peremptory instruction to the jury to' return a verdict for the *663defendant. Tbe judgment is accordingly reversed and the cause remanded.
Cox, J., concurs; Gray, having been of counsel, not sitting.